Title: Benjamin F. Whitner to Thomas Jefferson, 7 April 1809
From: Whitner, Benjamin F.
To: Jefferson, Thomas


          Hond Sir, Columbia April 7th 1809.
           Well knowing you to be an open and sincere friend and patron of literature, and presuming that it would be highly pleasant for you to hear and see the rapid growth and progression of Science, in all parts of our happy Union, I have taken the liberty of Sending you this catalougue of the Trustees, officers, &C. of the So Ca. College. Accept this small tribute of esteem and respect for those talents and virtues which have so long & so wisely directed and governed the helm of our political vessel through troubled and stormy seas. from one unknown who takes the liberty of subscribing himself a sincere and respectful friend,
          
            B. F.
              Whitner
        